Citation Nr: 1215751	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-10 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1963 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for degenerative disc disease (DDD) (claimed as back problems).   

The issue has been re-characterized to comport to the medical evidence of record and the Veteran's contentions.  

Following the issuance of the last statement of the case (SOC) the Veteran submitted additional lay and medical evidence.  However, in an April 2012 written statement, the Veteran's representative waived the Veteran's right to have this evidence considered by the agency of original jurisdiction in the first instance.  See 38 C.F.R. § 20.1304.  Thus, a remand for this reason is not required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability.  He claims that during basic training he was struck almost daily on the low back and buttocks with a 1 inch dowel rod called a "Swagger Stick" by his commander and that his back hurt so badly that he could not sleep and that he had to lay on the ground to relieve his back pain.  He claims further that he has had chronic back problems since service.  The Veteran has also submitted numerous buddy statements indicating that the Veteran's fellow servicemen witnessed the Veteran and others being hit with Swagger Sticks, bare hands, and being kicked on the back and buttocks.  

The Veteran's claim must be remanded for two reasons.  

The Veteran has submitted several private medical opinions indicating that he has been treated by private physicians for many years for a low back disability and that they believe his current problems with DDD are a result of beating he took during service.  These letters are from Dr. Paul Thompson and Dr. Carl Dillaha.  It does not appear that the RO has taken any steps to obtain treatment records from these physicians.  To ensure VA has met its duty to assist the appellant in developing the evidence in support of his claims pursuant to 38 U.S.C.A. § 5103A, this case must be remanded so that VA can attempt to obtain the Veteran's private treatment records.  See 38 C.F.R. § 3.159(c).

Second, VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

The Veteran is competent to provide evidence about observable symptoms such as low back pain resulting from being struck in the back.  See Layno v. Brown, 6 Vet. App. 465 (1994).

A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The above noted private medical opinions lack any type of rationale for their medical conclusions, and thus have little, if any, probative weight regarding the etiology of the Veteran's low back disability.  

Given that the Veteran currently has a low back disability, claims to have experienced back pain during service, and there is lay and medical evidence indicating that there may be an association between the current disability and service, a VA examination and opinion should be provided regarding the nature and etiology of his claimed low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.




Accordingly, the case is REMANDED for the following:

1.  Take all necessary steps, including contacting the Veteran to determine mailing addresses and obtain releases, to obtain any and all treatment records from Dr. Paul Thompson and Dr. Carl Dillaha from 1960 to the present time.  

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any current low back disability.  All necessary testing should be conducted.  As to all current disabilities of either the thoracic and/or lumbar spine(s) identified, the examiner is to provide an opinion as to whether it is at least as likely as not related to service.  The examiner must note and discuss the Veteran's STRs.  The examiner is to accept as fact that the Veteran was struck in the low back and buttocks during service and experienced pain.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


